1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                                   DISTRICT OF NEVADA
10                                             ***
11   LUIS ALONSO HIDALGO, JR.,                     Case No. 3:18-cv-00153-MMD-CBC
12                                   Petitioner,                   ORDER
           v.
13
     STATE OF NEVADA, et al.,
14
                                  Respondents.
15

16         Petitioner’s unopposed motion for enlargement of time (ECF No. 37) is granted.

17   Petitioner will have to and including April 18, 2019, to file a response to Respondents’

18   motion to dismiss.

19         DATED THIS 5th day of March 2019.
20

21                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
